PHILBIN, J.
The plaintiff appeals from an order of the City Court denying a motion to restore the case to the day calendar of said court. When the case appeared on the day calendar for trial, a representative of the plaintiff’s attorney attended on the call of the calendar and said the latter was engaged in the trial of a case in a Municipal Court. *652Bqth plaintiff’s and defendant’s attorneys, through their clerks, asked the court to mark the case “Ready and passed for the day.” Sufficient reason not having been shown to the court for granting the adjournment, as requested, it was refused, and the case set down for trial for the May term, 1918. I think that, while the court had the right to deny the application for the delay applied for, yet it was without authority to postpone the time of trial to a term two years distant. Rule 14 of the Rules of the City Court. The order should be reversed, and the motion to restore to the day calendar granted.
Order reversed, with $10 costs and disbursements and motion to restore case to the day calendar granted. All concur.